J-A14043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 A.G.Z.,                                 :  IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 H.A.K.S.                                :
                                         : No. 1813 WDA 2018

              Appeal from the Order Dated November 28, 2018
               in the Court of Common Pleas of Mercer County
                     Civil Division at No(s): 2017-00442

BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED AUGUST 30, 2019

      A.G.Z. (“Mother”) appeals from the Order sustaining the Preliminary

Objections filed by H.A.K.S. (“Father”), and dismissing Mother’s Complaint in

Civil Action regarding child support. We affirm.

      Mother and Father are the parents of one minor daughter. Mother and

Father never married. In January 2008, the parties entered into a “Custody

Consent Stipulation and Agreement” (the “2008 Agreement”), in which the

parties agreed, inter alia, that Father would make monthly child support

payments to Mother.

      In January 2009, Father filed a Petition, at Mercer County Court of

Common Pleas docket number 2009-870 (“2009-870”), seeking a modification

of the amount of child support to which the parties agreed in the 2008

Agreement. Prior to a hearing on Father’s Petition, the parties entered into a
J-A14043-19



new agreement (the “2009 Agreement”), which modified the child support

terms of the 2008 Agreement.

      In June 2016, Father filed a Petition to modify the amount of child

support set forth in the 2009 Agreement. After a support conference, the

conference officer decreased the amount of child support for which Father was

responsible. Following a de novo hearing, the trial court entered an Order,

adopting the conference officer’s findings and support amount.         Mother

appealed the trial court’s Order, arguing, inter alia, that the 2009 Agreement

was a non-modifiable contract. On appeal, this Court affirmed the trial court’s

Order, and held that the trial court did not err in modifying the child support

set forth in the 2009 Agreement. See A.G.Z. v. H.A.K.S., 188 A.3d 528 (Pa.

Super. 2018).

      Mother subsequently filed a Complaint at the instant docket number,

seeking to enforce the amount of child support set forth in the 2009

Agreement. Father filed Preliminary Objections in the nature of a demurrer,

arguing that he was not responsible for the amount of child support set forth

in the 2009 Agreement, because it had been modified by the trial court at

2009-870, and that this Court upheld the trial court’s modification of the 2009

Agreement. See id. Following argument, the trial court sustained Father’s

Preliminary Objections. Mother filed a timely Notice of Appeal, and a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.

      On appeal, Mother raises the following claims for our review:

                                     -2-
J-A14043-19


      1. Whether the trial court erred in sustaining Father’s Preliminary
      Objections when it failed to consider all facts stated in the
      Complaint to be true[,] and instead made factual determinations
      regarding the intention and purpose of the [2009 Agreement,] and
      in finding that the [2009 A]greement is not a contract[?]

      2. Whether the trial court erred in finding that Mother’s
      [C]omplaint for breach of contract was legally insufficient when it
      found that no contract existed between the parties and that the
      [2009 Agreement] was “simply an agreement reduced to a court
      order[?]”

      3. Whether the trial court erred in finding Mother’s claims of
      breach of contract, fraud, and specific performance to be legally
      insufficient when it applied the provisions of the [D]omestic
      [R]elations [C]ode to claims filed in equity[?]

Brief for Appellant at 4 (issues reordered).

             [O]ur standard of review of an order of the trial court
      overruling or granting preliminary objections is to determine
      whether the trial court committed an error of law.        When
      considering the appropriateness of a ruling on preliminary
      objections, the appellate court must apply the same standard as
      the trial court.

            Preliminary objections in the nature of a demurrer test the
      legal sufficiency of the complaint. When considering preliminary
      objections, all material facts set forth in the challenged pleadings
      are admitted as true, as well as all inferences reasonably
      deducible therefrom.       Preliminary objections which seek the
      dismissal of a cause of action should be sustained only in cases in
      which it is clear and free from doubt that the pleader will be unable
      to prove facts legally sufficient to establish the right to relief. If
      any doubt exists as to whether a demurrer should be sustained, it
      should be resolved in favor of overruling the preliminary
      objections.

P.J.A. v. H.C.N., 156 A.3d 284, 287 (Pa. Super. 2017).

      In her first claim, Mother alleges that the trial court failed to accept as

true all material facts set forth in her Complaint. See Brief for Appellant at

17-19.   Mother argues that she properly pled all of the elements required to

                                      -3-
J-A14043-19


prove a breach of contract, and that the trial court improperly relied on

information outside of the Complaint, i.e., the modification proceedings at

2009-870, in order to sustain Father’s Preliminary Objections. Id. at 18.

      “[A] court may not ordinarily take judicial notice in one case of the

records of another case….” Styers v. Bedford Grange Mut. Ins. Co., 900

A.2d 895, 899 (Pa. Super. 2006). However, “[i]t is appropriate for a court to

take notice of a fact which the parties have admitted or which is incorporated

into the complaint by reference to a prior court action.” Id.

      Here, Mother’s Complaint referenced the proceedings at 2009-870, and

acknowledged that Father had previously sought a modification to the 2009

Agreement. See Complaint, 4/27/18, at ¶¶ 6-12. The trial court determined

that the 2009 Agreement’s terms regarding child support had been modified

at 2009-870. See Trial Court Opinion, 2/20/19, at 4-5 (pages unnumbered).

Accordingly, the trial court did not err in referencing the trial court’s

modification of the 2009 Agreement at 2009-870 to sustain Father’s

Preliminary Objections. See Styers, supra.

      We will address Mother’s second and third claims together, as they both

challenge the trial court’s finding that the 2009 Agreement was not

enforceable. See Brief for Appellant at 8-17. In her second claim, Mother

argues that the 2009 Agreement meets all the requirements of an enforceable

contract, and the parties intended for the 2009 Agreement to be a non-

modifiable settlement on the matter of child support. Id. at 8-13. Mother


                                     -4-
J-A14043-19


claims that, as a private agreement for support, the 2009 Agreement cannot

be modified by the court.      Id. at 13-17.   According to Mother, the 2009

Agreement may exist simultaneously with, and be enforced separately from,

any court-determined child support order. Id.

     In her third claim, Mother alleges that the trial court erred by applying

Section 3105 of the Domestic Relations Code to the child support terms of the

2009 Agreement.     See Brief for Appellant at 19-21.     Mother argues that

Section 3105 does not apply to agreements between non-married parties, and

that because she and Father never married, Section 3105 does not apply to

the 2009 Agreement. Id.

     Section 3105 states, in relevant part, as follows:

     § 3105. Effect of agreement between parties

            (a) Enforcement.--A party to an agreement regarding
     matters within the jurisdiction of the court under this part … may
     utilize a remedy or sanction set forth in this part to enforce the
     agreement to the same extent as though the agreement had been
     an order of the court except as provided to the contrary in the
     agreement.

           (b) Certain provisions subject to modification.--A
     provision of an agreement regarding child support, visitation or
     custody shall be subject to modification by the court upon a
     showing of changed circumstances.

23 Pa.C.S.A. § 3105(a), (b).

     Subsection 3105(a) allows parties to state in an agreement that certain

agreement terms are not modifiable by a court. Id. § 3105(a). However,

subsection 3105(b) limits the application of subsection 3105(a) by making



                                     -5-
J-A14043-19


terms regarding child support, visitation and custody modifiable, regardless of

the terms of the agreement. Id. § 3105(b); see also Com. ex rel. Simpson

v. Simpson, 430 A.2d 323, 327 (Pa. Super. 1981) (stating that “[p]arties are

free to enter into agreements regarding the payment of support and, when

such agreements are entered into freely, the parties may be bound thereby.

Axiomatically, however, even a valid agreement of the parties is ineffective to

oust the jurisdiction of the court.” (quotation marks and citation omitted)).

Additionally, subsection 3105(b) applies regardless of whether the parties to

the agreement were ever married. See Boullianne v. Russo, 819 A.2d 577,

580 (Pa. Super. 2003) (holding that father would be entitled to a reduction in

child support owed based on a change in circumstances, despite the fact that

the parties were never married, and that the parties agreed to a set amount

of child support in an out-of-court agreement).

      Here, the trial court modified the term regarding child support in the

2009 Agreement.      Thus, the trial court properly exercised its authority

pursuant to 23 Pa.C.S.A. § 3105(b).      See Simpson, supra; Boullianne,

supra.   Accordingly, we affirm the trial court’s Order sustaining Father’s

Preliminary Objections.

      Order affirmed.

      Judge Ott joins the memorandum.

      Judge Kunselman concurs in the result.




                                     -6-
J-A14043-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2019




                          -7-